Citation Nr: 0414495	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-17 496	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the course of this appeal, 
the veteran requested a hearing before a member of the Board, 
but he later withdrew his request.

As a preliminary matter, the Board notes that the veteran's 
representative contends that there is a claim of service 
connection for hearing loss that has not been adjudicated.  
The record shows, however, that the veteran's claim of 
service connection for hearing loss, initiated in September 
1990, was disallowed in April 1991 after the veteran failed 
to respond to requests for information.  38 C.F.R. § 3.158 
(1990).  The veteran was notified of this disallowance in a 
correspondence dated in April 1991, a copy of which is of 
record.  When the veteran later requested in October 1996 
that his claim for service-connected disabilities be 
considered, the only disability addressed by the veteran was 
a back disability.  No mention was made of his previously 
disallowed request for service connection for hearing loss, 
and no evidence was provided or identified relating to any 
issue other than a back disability.  Since the veteran did 
not raise the issue of service connection for hearing loss in 
his 1996 claim, the Board finds that a claim of service 
connection for hearing loss is not pending before VA.


FINDING OF FACT

The veteran does not have a back disorder that is 
attributable to his period of military service, including in-
service injury.




CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was granted a non-service-connected pension in 
June 1971 as a result of his having had four laminectomies 
following a back injury in 1968.  A March 1970 letter from 
T.K., M.D., indicates that the veteran had had extensive 
discogenic disease of the lumbar region since June 1969, and 
that he had had three related surgical procedures.  There are 
also three letters dated in 1970 from D.D., M.D., written to 
Dr. T.K., discussing the veteran's post-operative leg pain 
and headaches, as well as suspected radiculopathy.  

Also of record is a May 1971 report of a VA examination.  The 
examiner noted that the veteran had had four laminectomies 
and a rhizotomy, but still experienced pain and was 
wheelchair bound, though he could walk some with aid of a 
cane.  In the block labeled "reason for time lost" from his 
job as a carpenter and general contractor, the examiner noted 
an "injury due to fall."  The examiner's diagnosis was 
residuals of disc syndrome of the lumbar spine.  As a part of 
the VA examination, a separate neuropsychiatric examination 
was conducted by S.L., M.D., who reported, inter alia, that 
the veteran began having back problems at the age of 14 or 15 
as a participant in sports, for which he was treated by a 
chiropractor.  Dr. S.L. noted that the veteran's back 
symptoms from the ruptured intervertebral discs began in May 
of 1968, and that he had not been able to work since June 
1969.  Also of record was the discharge summary following the 
fourth surgery and rhizotomy in January 1971, which noted 
that the veteran went home with good relief of pain in 
February 1971.  

A January 1971 evaluation by P.L., M.D., shows that the 
veteran had periodic back problems two or three times a year 
following an automobile accident in 1957 when he was thrown 
30 to 40 feet into a field, and that he fell again in 1968, 
which led to the veteran's "present problem."  The veteran 
entered Presbyterian University Hospital, Pittsburgh, 
Pennsylvania in February 1971 for evaluation of his back 
disorder.  The discharge summary noted that the veteran was 
placed in a body jacket, and listed a final diagnosis of back 
pain of obscure etiology.  The record also includes treatment 
notes from Presbyterian Hospital for the period March 1972 to 
June 1972, during which time the veteran underwent a lateral 
mass fusion of L4-S1, and multiple nerve blocks.  These notes 
show that the veteran complained of a long history of back 
pain of a mechanical nature which was aggravated in 1968.

Also of record is a letter from the veteran's wife.  The 
letter referred to the veteran's then current condition, but 
did not address the etiology of the veteran's back 
disability.  A February 1991 report from the National 
Personnel Records Center (NPRC) indicates that the veteran's 
service medical records (SMRs) were among those thought to 
have been destroyed in a 1973 fire at NPRC.  

The veteran requested in October 1996 that his claim for 
service-connected back disorder be considered.  The veteran 
submitted a statement from Mr. L.O., who stated that, as the 
veteran's sergeant in Korea, he recalled the veteran injuring 
himself in the course of one of their surveying missions.  
Mr. L.O. did not describe the nature of the veteran's injury, 
but stated that the terrain over which they had to conduct 
their survey was very treacherous.  Mr. L.O. also stated that 
they had to build new bunkers every time they made a move.  

In April 1997 the report of another search at NPRC indicated 
that a search had been made for the veteran's service medical 
records (SMRs) and that none was found.  The report also 
indicated that sick reports for the veteran's unit were not 
available for the period November 1952 through May 1953.  The 
response reiterated that the veteran's records were among 
those believed to have been lost in the fire at NPRC in 1973.  
The veteran provided a portion of his shot record, which 
indicates only that he had received three shots in September 
1953.  The veteran's claim was denied in June 1997.  The 
veteran filed a notice of disagreement in June 1998, attached 
to which were a hand written note by the veteran, another 
letter from the veteran's wife, and another statement by Mr. 
L.O.  The veteran's statement acknowledged that he had a back 
condition prior to entering military service, but alleged 
that military service aggravated the pre-existing condition.  

The veteran's wife's statement indicated that she had driven 
the veteran to medical appointments between his leaving 
military service in 1953 and 1968 when the veteran "fell at 
work and his back problems worsened."  Mr. L.O.'s undated 
but notarized statement reiterated much of the information in 
his earlier statement, but added that the veteran slipped, 
fell, and hurt his back on a mountaintop in Korea.  As a 
result, according to Mr. L.O., the veteran stayed behind to 
do paperwork and made many trips to the field hospital for 
treatment of his back.  Mr. L.O. opined that the veteran 
should have been released from service at that point, but 
that the veteran was repeatedly treated for his back injury 
and returned to duty.

The veteran provided the RO with a list of physicians who had 
treated him.  Dr. R.B., M.D., responded that he had no 
records older than 10 years, and that, in any event, he had 
only seen the veteran for two weeks for aspiration of bulging 
spinal incisions.  Dr. J.C., M.D., responded that he had 
performed an anterior cervical discectomy and fusion in 1975, 
and a cervical fusion and a cervical discogram in 1976.  Dr. 
T.K., M.D., provided copies of documents already of record, 
as did Dr. D.D., M.D.  All of the responses pertained to 
treatment provided in 1969 and later.

The veteran also provided a letter from his sister, D.W., 
received by the RO in September 1999.  D.W.'s letter related 
only to the veteran's back problems as a child, and the care 
provided to him as a result.  

The veteran was afforded a VA examination for the purpose of 
determining eligibility for aid and attendance or housebound 
benefits.  The examiner noted that the veteran exhibited good 
balance on walking and during the examination.  The examiner 
also noted that the veteran could take care of himself in the 
performance of daily tasks, and could ambulate without the 
assistance of a cane or prosthetic devices.  

Following examination by VA in October 2002, the examiner 
opined that it was impossible, with the multiple surgeries 
and multiple injuries the veteran had had, to discern how 
much disability was caused by his service-connected injuries, 
how much was natural progression of arthritic disc disease, 
and how much was due to other injuries.  The examiner 
concluded that, after seven operations, separating the 
symptoms was not possible.  

Prior to May 1, 2003, the Board's regulations provided that, 
when further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  Under this authority, the Board 
obtained the October 2002 examination and medical opinion.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion which concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waived initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that the Veterans Benefits 
Administration (VBA) would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development will be conducted at the regional office (RO) 
level.  Accordingly, the veteran was asked whether he wanted 
the case remanded for the RO to consider the new evidence 
from the VA examination, or if he wanted to waive 
consideration of the new evidence by the RO and have the 
Board adjudicate the claim on the merits.  The veteran opted 
to have the case remanded to the RO, and, accordingly, the 
case was remanded by the Board in August 2003.  The RO issued 
a supplemental statement of the case (SSOC) in September 
2003.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In the instant case there is evidence of a current back 
disability.  Although there is no medical evidence of in-
service incurrence or aggravation of an injury or disease, 
there are lay statements reflecting that the veteran indeed 
injured his back during his period of military service.  
While the veteran is competent as a layperson to describe the 
symptoms of his current back disability and to provide 
evidence that he hurt his back in service, he is not 
competent to provide a medical opinion linking current 
disability to the in-service injury.  Similarly, while Mr. 
L.O. is competent to describe what he witnessed in Korea, he 
is not competent to provide medical opinion as to what 
connection, if any, there might be between the veteran's fall 
in Korea and the veteran's back problems shown years after 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1). 

In this case, even though the veteran apparently suffered an 
in-service injury, there is no medical evidence of a nexus 
between disability diagnosed years after his military service 
and the in-service disease or injury described by the veteran 
and Mr. L.O.  The VA examiner explicitly indicated that it 
was impossible to ascribe any portion of the veteran's 
disability to in-service injury vice pre-service or post-
service problems.  Nevertheless, the lack of evidence of 
treatment for a chronic back disability from the time the 
veteran left military service in 1953 until it was shown that 
he had discogenic disease beginning in about 1968 is 
persuasive.  He had post-service injuries and thereafter 
underwent several surgeries.  The absence of chronic problems 
with his back until he was injured years after his separation 
from service strongly suggests the conclusion that his post-
service difficulties with disc disease did not result from 
any injury he sustained in service, but instead began with 
the injury sustained in 1968.  

The Board finds it significant that Dr. P.L. reported in his 
January 1971 evaluation that the veteran's periodic back 
problems began after a 1957 automobile accident in which he 
was thrown 30 to 40 feet into a field.  Dr. P.L. also 
reported that then-current problems with the veteran's back 
were the result of a fall in 1968.  The VA examiner, Dr. 
S.L., also indicated that the veteran's intervertebral disc 
symptomatology began in 1968.  Such opinions, when considered 
in light of the entire record, especially the absence of a 
chronic back disability until years after the veteran's 
separation from military service, lead the Board to conclude 
that the preponderance of the evidence is against the 
veteran's claim of service connection.  In other words, 
despite the veteran's injury in service, the greater weight 
of the evidence indicates that chronic back disability had 
its origin after his military service was concluded.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002).  Under the of 
benefit-of-the-doubt standard, when a veteran seeks benefits 
and the evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of any doubt belongs to the veteran.  38 
U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The 
preponderance of the evidence is, as noted above, against the 
claim.  

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the processing of 
veterans' claims.  In adjudicating this veteran's claim of 
service connection, the Board has considered the provisions 
of the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, shortly after enactment of the VCAA, and before the 
implementing regulations were promulgated.  As a result of 
that notification, the veteran notified the RO in June 2001 
that he had no additional evidence to submit, and requested 
that the RO to adjudicate the case.  Accordingly, the RO re-
adjudicated the case in September 2001 and issued a SSOC.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) and three SSOCs 
reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
attempted to obtain the veteran's service medical records 
(SMRs), which, as described above, were presumably destroyed 
in a fire at NPRC.  The veteran provided, and the RO 
incorporated into the record for consideration, various 
pieces of evidence discussed above.  The RO also obtained all 
of the available medical evidence described by the veteran.  
The veteran was also afforded a VA medical examination that 
was conducted in an attempt to establish a nexus opinion.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



